Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, recites “the openings being in communication with the opening”.  This It is unclear if this is intended to read that the proximal opening is in communication with 
Claim 23 recites the limitation “the inner surface including only one groove between a distal end of the crown and the opening”.  It is unclear if the opening is the proximal or distal opening.  For purposes of examination it is assumed to be the distal opening. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 - 13, 15 - 17 and 21 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2012/0143266 A1) in view of Zastrozna (US 2020/0093525 A1).


a receiver (paragraph [0115], ref. 10, Fig. Fig. 1) including a body comprising an inner surface (Figs. 1, 4 - 9, see remarked Fig. 29 below), the body defining an aperture (see remarked Fig. 29 below, the aperture configured to receive crown ref. 14/150), a proximal opening (see remarked Fig. 29 below), and a distal opening (paragraph [0128], ref. 107, Fig. 9), the openings being in communication with the aperture (Fig. 9), the receiver including a pair of spaced apart arms extending from the body (paragraph [0123], ref. 62), the arms defining an implant cavity therebetween (see remarked Fig. 29 below); 
a crown positioned in the aperture such that a proximal end of the crown extends into the implant cavity (Fig. 29), the crown having a width greater than a width of the proximal opening (see remarked Fig. 29 below, along with Figs. 22 & 24 which show the proximal ends ref. 156 of the crown being displaced inwards to fit through the proximal opening then relaxing back to their normal width to fit within the aperture)
a first portion including a head (Fig. 3, ref. 8); and 
a second portion connected to the first portion and including a threaded shaft having a length and a major diameter (Fig. 3, ref. 6). 

Jackson discloses a bone screw configured for many types of spinal surgery (paragraph [0003]), but is silent regarding the limitations that the shaft including a length-to-major diameter ratio of less than 2.0, the head being positioned within the aperture such that the second portion is rotatable relative to the receiver, the thread having a minor diameter and includes a major-diameter-to-minor diameter ratio of 

Zastrozna teaches a bone screw (Abstract, ref. 2) comprising: 
a first portion including a head (paragraph [0026], ref. 14, Fig. 3); and 
a second portion connected to the first portion and including a threaded shaft (paragraph [0026], ref. 16, Fig. 1) having a length (paragraph [0072], ref. L5, Fig. 6) and a major diameter (Fig. 6, “D2”), the shaft including a length-to-major diameter ratio of less than 2.0 (paragraph [0072] discloses various lengths for L5, including a range of 6.0 mm to 198 mm and paragraph [0079] discloses a range for the major diameter D2 of 1.10 - 8.00 mm, various combination within these ranges result in a ratio of 2.0 or less), 
the thread having a minor diameter and includes a major-diameter-to-minor diameter ratio of greater than 2.0 (paragraph [0078] discloses a minor diameter of D1 with a range of 1.25 - 3.5 mm, various values within the ranges for D1 and D2 will result in a ratio of greater than about 2.0), 
the shaft further having at least one thread including a pitch of greater than 1.0 mm (paragraphs [0034-37] discloses various pitch values, several greater than 1.0 mm, e.g. 2.80 mm) and defining a pitch cavity for disposal of tissue (as shown in Fig. 3, the space between threads define cavities fully capable of holding tissue).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the bone screw of Jackson, with the structure and threadform as taught by Zastrozna, for the purpose of better securing 


    PNG
    media_image1.png
    678
    940
    media_image1.png
    Greyscale
 


Regarding claim 2, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a leading surface of a flank and a trailing surface of an adjacent flank, the leading surface and the trailing surface defining the pitch cavity therebetween (Zastrozna, Fig. 4 shows a leading surface ref. 38 of a flank 20a and a trailing surface 40 of an adjacent flank 20b which define the pitch cavity).  

Regarding claim 4, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the pitch is about 1.5 mm (Zastrozna, paragraphs [0034-36]).  

Regarding claim 5, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form having a thread depth (Zastrozna, Fig. 4, “H1”) and a base (Zastrozna, Fig. 4 wherein the base would be P1 - X1), but is silent regarding that the thread form includes a thread-depth-to-base ratio of about 5.0.  Paragraph [0046] of Zastrozna gives values for the depth H1 and paragraphs [0034-36] gives values for P1, but is silent regarding values for X1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread form of Jackson in view of Zastrozna such that they have a thread-depth-to-base ratio of about 5.0 since the bone screw may be used in different parts of the spine (e.g. cervical or lumbar) and on different size patients (e.g. children or adult) wherein each would require a different size thread depth and base and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, except wherein the at least one thread includes a thread form includes a tip having a width of about 0.15 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 7, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, except wherein the at least one thread includes a tip having a width in the range of about 0.075 mm through about 0.400 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread form of Jackson in view of Zastrozna such that the at least one thread includes a tip having a width in the range of about 0.075 mm through about 0.400 mm since the bone screw may be used in different parts of the spine (e.g. cervical or lumbar) and on different size patients (e.g. children or adult) wherein each would require a different size thread depth and base and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form includes a 

Regarding claim 9, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form having a thread depth of about 1.3 mm (Zastrozna, paragraph [0046], “H1”, Fig. 4).  

Regarding claim 10, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form having a leading edge angle in the range of about -4.0 degrees to about 15 degrees (Zastrozna, paragraph [0043], “A1”, Fig. 4).  

Regarding claim 11, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form having a leading edge angle of about 5 degrees (Zastrozna, paragraph [0043], “A1”, Fig. 4).  

Regarding claim 12, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the at least one thread includes a thread form having a trailing edge angle in the range of about -4.0 degrees to about 15 degrees (Zastrozna, paragraph [0044], “A2”, Fig. 4).  



Regarding claim 15, Jackson discloses a bone screw (Abstract) comprising: 
a receiver (paragraph [0115], ref. 10, Fig. Fig. 1) including a body (Figs. 1, 4 - 9) comprising an inner surface (Fig. 9) defining an aperture (see remarked Fig. 29 below, wherein the aperture is configured to receive crown ref. 14/150), a proximal opening (see remarked Fig. 29 below) and a distal opening (see remarked Fig. 29 below), the openings being in communication with the aperture (Fig. 9 shows all openings to be in fluid communication), the receiver including a pair of spaced apart arms extending from the body (paragraph [0123], ref. 62), the arms defining an implant cavity therebetween (refs. 64, 66); 
a crown (ref. 14/150) positioned in the aperture such that a proximal end of the crown extends into the implant cavity (Fig. 29), the crown having a width greater than a width of the proximal opening (see remarked Fig. 29 below);
a first portion including a head (Fig. 3, ref. 8); and 
a second portion connected to the first portion and including a threaded shaft  having a length and a major diameter (Fig. 3, ref. 6);
the head being positioned within the aperture such that the second portion is rotatable relative to the receiver (Figs. 25 - 28).



    PNG
    media_image1.png
    678
    940
    media_image1.png
    Greyscale




a first portion including a head (paragraph [0026], ref. 14, Fig. 3); and 
a second portion connected to the first portion and including a threaded shaft (paragraph [0026], ref. 16, Fig. 1) having a length (paragraph [0072], ref. L5, Fig. 6)  and a major diameter (Fig. 6, “D2”), the shaft including a length-to-major diameter ratio of less than about 2.0 (paragraph [0072] discloses various lengths for L5, including a range of 6.0 mm to 198 mm and paragraph [0079] discloses a range for the major diameter D2 of 1.10 - 8.00 mm, various combination within these ranges result in a ratio of 2.0 or less), 
the thread having a minor diameter including a major-diameter-to-minor- diameter ratio of greater than about 2.0 (paragraph [0078] discloses a minor diameter of D1 with a range of 1.25 - 3.5 mm, various values within the ranges for D1 and D2 will result in a ratio of greater than about 2.0), 
the shaft further having at least one thread including a pitch of greater than about 1.0 mm (paragraphs [0034-37] discloses various pitch values, several greater than 1.0 mm, e.g. 2.80 mm), a thread depth (paragraph [0046], “H1”, fig. 4), a base (paragraph [0039], ref. 30) and a tip (paragraph [0039], ref. 36, Fig. 4) of about 1.5 mm (paragraph [0046]), and 
the at least one thread includes a leading surface of a flank and a trailing surface of an adjacent flank, the leading surface and the trailing surface defining a pitch cavity therebetween (Fig. 4 shows a leading surface ref. 38 of a flank 20a and a trailing surface 40 of an adjacent flank 20b which define the pitch cavity). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 

The combination of Jackson in view of Zastrozna discloses a bone screw with the limitations as required by claim 15, however the combination is silent regarding that the thread form includes a thread-depth-to-base ratio of about 5.0.  Paragraph [0046] of Zastrozna gives values for the depth H1 and paragraphs [0034-36] gives values for P1, but is silent regarding values for X1.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread form of Jackson in view of Zastrozna such that they have a thread-depth-to-base ratio of about 5.0 since the bone screw may be used in different parts of the spine (e.g. cervical or lumbar) and on different size patients (e.g. children or adult) wherein each would require a different size thread depth and base and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 16, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 15, wherein the cavity includes a configuration defined by the pitch and the thread depth of the at least one thread (Zastrozna, Fig. 4).  

Regarding claim 17, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 15, wherein the pitch is about 1.5 mm (Zastrozna, paragraphs [0034-36]).
Regarding claim 21, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the head is non-threaded and includes a spherical portion (Jackson, Fig. 1, ref. 8).


    PNG
    media_image2.png
    637
    706
    media_image2.png
    Greyscale
Regarding claim 22, Jackson in view of Zastrozna discloses the bone screw as recited in Claim 1, wherein the second portion extends along a longitudinal axis between opposite proximal and distal end surfaces, the proximal end surface directly engaging the firs portion, the distal end surface being planar and extending perpendicular to the longitudinal axis (see remarked Fig. 1 of Jackson below). 

Claim 23 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (US 2016/0166288 A1) in view of Corradi et al. (US 8,002,811 B2) and in view of Zastrozna (US 2020/0093525 A1).

Regarding claim 23, Biedermann discloses a bone screw (Abstract) comprising: 5U.S. Serial No.: 16/222,627000018178.USU1 Response to Office Action(1502-1890) 
a receiver (Fig. 1, ref. 5, paragraph [0060]) including a body (ref. 5), the body comprising an inner surface (Fig. 4A) defining an aperture (Fig. 4A, ref. 54), a proximal opening (see remarked Fig. 3 below) and a distal opening (see remarked Fig. 3 below), the openings being in communication with the opening (Fig. 4A shows all openings and apertures in fluid communication with each other), the receiver including a pair of spaced apart arms extending from the body (Fig. 5A, ref. 58, paragraph [0062]), the arms defining an implant cavity therebetween (see remarked Fig. 3 below), the implant cavity being configured for disposal of a spinal rod (Fig. 3, ref. 100); 
a crown (Fig. 1, ref. 7) positioned in the aperture such that a proximal end of the crown extends into the implant cavity (Fig. 3), the crown having a width greater than a width of the proximal opening (see remarked Fig. 3 below, and paragraph [0065] which discloses shoulder ref. 57 on the inner surface creating a change in diameter of the inner surface), the inner surface including only one groove between a distal end of the crown and the opening (Fig. 4A, ref. 56); 
a first portion including a head (Fig. 1, refs. 33, 22), the head being non-threaded and including a spherical portion (Fig. 1); 
a ring (Fig. 1, ref. 6) positioned in the groove such that the ring engages the head (Fig. 3); and 

    PNG
    media_image3.png
    497
    660
    media_image3.png
    Greyscale
a second portion (paragraph [0059], ref. 2) extending along a longitudinal axis between opposite proximal and distal end surfaces (Fig. 2), the proximal end surface directly engaging the first portion (Fig. 2, the proximal end surface is directly adjacent ref. 22 of the first portion), the second portion including a threaded shaft having a length and a major diameter (Fig. 2 shows a threaded shaft having a length and a major diameter), the head being positioned within the aperture such that the second portion is rotatable relative to the receiver (Fig. 3), the second portion being non-cannulated (Fig. 3), 

Biedermann discloses a bone screw (Abstract), but is silent regarding the limitations that the distal end surface being planar and extending perpendicular to the longitudinal axis and the shaft including a length-to-major diameter ratio of less than 2.0, the thread having a minor diameter and includes a major-diameter-to-minor diameter 

Corradi teaches a surgical screw (Abstract) comprising a screw with a blunt distal end (Fig. 3, ref. 20, wheein the blunt distal end is shown to be perpendicular to a longitudinal axis “X” of the screw).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the second portion of the screw of Biedermann to be blunt, as taught by Corradi, to help generate torsional holding and minimize any breakage or damage to the distal end of the screw during insertion. 

Zastrozna teaches a bone screw (Abstract, ref. 2) comprising: 
a first portion including a head (paragraph [0026], ref. 14, Fig. 3); and 
a second portion connected to the first portion and including a threaded shaft (paragraph [0026], ref. 16, Fig. 1) having a length (paragraph [0072], ref. L5, Fig. 6)  and a major diameter (Fig. 6, “D2”), the shaft including a length-to-major diameter ratio 
the thread having a minor diameter including a major-diameter-to-minor- diameter ratio of greater than about 2.0 (paragraph [0078] discloses a minor diameter of D1 with a range of 1.25 - 3.5 mm, various values within the ranges for D1 and D2 will result in a ratio of greater than about 2.0), 
the shaft further having at least one thread including a pitch of greater than 1.0 mm (paragraphs [0034-37] discloses various pitch values, several greater than 1.0 mm, e.g. 2.80 mm), and defining a pitch cavity for disposal of tissue (when screwed into tissue or bone, the cavity if fully capable of receiving tissue),
wherein the pitch is 1.5 mm (paragraphs [0034-36]), 
wherein the thread form has a leading edge angle in the range of -4.0 degrees to 15 degrees (paragraph [0043], “A1”, Fig. 4), and 
wherein the thread form having a trailing edge angle in the range of -4.0 degrees to 15 degrees (paragraph [0044], “A2”, Fig. 4),
wherein the thread form includes a thread depth in a range of about 0.75 through 3.50 mm (paragraph [0046], “H1”, Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the bone screw of Biedermann, with the structure and threadform as taught by Zastrozna, for the purpose of better securing bony segments together during spinal surgeries, e.g. treatment of fracture, fusion or osteotomy (Zastrozna, paragraph [0002]).  

The combination of Biedermann in view of Zastrozna discloses the bone screw as recited in Claim 23, wherein the at least one thread includes a thread form having a thread depth (Zastrozna, Fig. 4, “H1”) and a base (Zastrozna, Fig. 4 wherein the base would be P1 - X1), but is silent regarding that the thread form includes a thread-depth-to-base ratio of 5.0.  Paragraph [0046] of Zastrozna gives values for the depth H1 and paragraphs [0034-36] gives values for P1, but is silent regarding values for X1; and is silent regarding the limitation that the at least one thread includes a tip having a width of about 0.15 mm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread form of Biedermann in view of Zastrozna such that they have a thread-depth-to-base ratio of about 5.0 since the bone screw may be used in different parts of the spine (e.g. cervical or lumbar) and on different size patients (e.g. children or adult) wherein each would require a different size thread depth and base and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thread form of Jackson in view of Zastrozna such that they have a tip with a width of about 0.15 mm since the bone screw may be used in different parts of the spine (e.g. cervical or lumbar) and on different size patients (e.g. children or adult) wherein each would require a different size tip width and since it has .

Response to Arguments

    PNG
    media_image4.png
    624
    929
    media_image4.png
    Greyscale
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant argues that the art cited do not disclose or make obvious the limitation that the crown width is greater than a width of the proximal opening.  The Office respectfully disagrees.  If the proximal opening is taken to be the proximal most surface (see remarked Fig. 8 below) then a width of the crown would be greater. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for prior art cited in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TESSA M MATTHEWS/           Examiner, Art Unit 3773